Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed April 21, 2021 in reply to the Non-final Office Action mailed January 21, 2021. Claims 1, 3, 17, 19, 20, and 25-27 have been amended; claims 6, 14 and 16 have been canceled; and claim 29 has been newly added. Claims 2, 10-13, 15, 21, and 22 have been withdrawn. Claims 1-5, 7-13, 15, and 17-29 are now pending in the application.
Species Election – Original Presentation
Applicant is required under 35 U.S.C. 121 to elect the following species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
1. A single disclosed species of further optional active-agent depot constituent (e.g. solvent or pharmaceutically acceptable excipient).
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since Applicant has previously presented a claim to the pharmaceutically acceptable excipients (i.e. see claim 3 filed September 30, 2020), and has received an 
Newly amended claim 25 and newly added claim 29, as presented, both appear intended to be limited to requiring the inclusion of organic solvents as the further active-agent depot constituent (although both claims 25 and 29 as now presented are in improper format and are indefinite). Accordingly, claims 25-27 and 29 are hereby withdrawn from further consideration as being drawn to non-elected subject matter See 37 CFR 1.142(b) and MPIP § 821.03. As noted, supra, claims 2, 10-13, 15, 21, and 22 have already been withdrawn. 
Therefore, claims 1, 3-5, 7-9, 17-20, 23, 24, and 28 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 6 has been canceled; and claim 3 has been satisfactorily amended to further limit claim 1 from which it depends. Therefore, the 35 USC 112(d) rejection presented in the Non-final Office Action mailed January 21, 2021 is hereby withdrawn.
Claim Objections
Claims 1 and 28 are objected to because of the following:
i) Claim 1 is presented in awkward format. The claim is directed to a TTS comprising the recited requisite constituent elements, each constituent element is labeled a)-d), except the “backing layer” constituent element, which is not labeled. 
ii) Claim 1 should contain a semicolon instead of a comma between “protective layer” and “wherein”, contains an extraneous colon between “at least one of” and “organic solvents”, and should contain a comma between “polysiloxanes” and “and”.
iii) Claim 28 is missing a comma between “thereof” and “or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17, as now amended, introduces the new limitation that “said TTS is capable of delivering said lavender oil…over a period of at least 2 hours and up to 48 hours”. Applicant points to claim 14 for support. Claim 14, however, is canceled. While the original specification discloses and thus provides adequate support for a period of “at least 2 hours” (e.g. see paragraph 0037), the original specification does not provide adequate support for the much narrower period of “at least 2 hours and up to 48 hours”. 
This constitutes new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the acronym “PVP” which is not defined by the claim. Claims must stand alone to define the invention, and should not rely on the specification or the drawings to give them meaning. Applicant is thus advised to define the acronym “PVP” by its formal chemical name or chemical structure (whichever one the specification supports). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 17-20, 23, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WIPO International Application Pub. No. WO 00/56290), in view of Miranda et al. (U.S. Patent No. 6,974,588) and Appleton (Natural Medicine Journal. 2012; 4(2): 1-12).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal therapeutic system (TTS) comprising a backing layer consisting of polyethylene terephthalate; an active “depot” containing 150-300 mg lavender oil (i.e. active), paper (i.e. fibrous support material), and at least one excipient (e.g. polymethylacrylate); a matrix/pressure-sensitive adhesive material comprising a cationic copolymer based on dimethylaminoethyl methacrylate and neutral methacrylic esters (e.g. EUDRAGIT E 100) which is in contact with the active depot; and a detachable protective layer; wherein the active depot has an area of 15-25 cm2, the active ingredient is “within a preparation” having a viscosity of 10-100 dPa-s, and the TTS is capable of delivering said lavender oil over a period of 2-48 hours.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Klein et al. disclose a transdermal therapeutic system (TTS) comprising a backing layer that is impermeable to active; an active “depot” containing nicotine (i.e. volatile liquid active), paper, and EUDRAGIT E100 (i.e. a polymethacrylate); a matrix/pressure-sensitive adhesive material comprising DURO-TAK 387-2516 and/or EUDRAGIT E 100 which is in contact with the active depot; and a detachable protective layer (i.e. foil).
Miranda et al. disclose that a transdermal patch (TTS) for administering a volatile liquid drug, such as nicotine, via a matrix/pressure-sensitive adhesive material comprising e.g. DURO-TAK 387-2516 and/or other acrylic polymers which is in contact 2 to deliver drug to the skin at a therapeutically effective rate, and the patch may be applied to the skin preferably for about 1-3 days (abstract; Col. 1, lines 8-9; Col. 2, lines 1-16; Col. 3, lines 12-14, 41-42, 61-62; Col. 4, lines 20-22, 39-43; Col. 6, lines 28-30, 43-44).
Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety with an efficacy comparable or superior to benzodiazepines, kava, and other standard anxiolytic agents, with significantly fewer side effects and no risk for development of addiction.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Klein et al. do not explicitly disclose that the backing layer consists of polyethylene terephthalate, and that the active depot contains 150-300 mg lavender oil and has a surface area of 15-25 cm2. These deficiencies are cured by the teachings of Miranda et al. and Appleton.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Klein et al., Miranda et al., and Appleton, outlined supra, to devise Applicant's claimed TTS.
Klein et al. disclose a transdermal therapeutic system (TTS) comprising a backing layer that is impermeable to active; an active “depot” containing nicotine (i.e. volatile liquid active), paper (i.e. “filter paper”), and EUDRAGIT E100; a matrix/pressure-et al. disclose that a transdermal patch for a volatile liquid active, such as nicotine, comprises a backing layer made of e.g. polyethylene terephthalate, which is a material well known in the art for making a backing layer, that the active layer has a surface area of e.g. 23 cm2 to deliver drug to the skin via the matrix at a therapeutically effective rate, and that the patch may be applied to the skin preferably for about 1-3 days; one of ordinary skill in the art would be motivated to employ polyethylene terephthalate as the backing layer material, and an active depot with a surface area of e.g. 23 cm2 for an appropriate rate of active flux into the skin, with the reasonable expectation that the resulting transdermal therapeutic system will successfully deliver a volatile liquid active to the skin at the appropriate rate of flux. 
Nicotine is a volatile liquid active well known in the art as an anxiolytic agent (i.e. treats anxiety). Nicotine, however, can have serious side effects and can be addictive. Since Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety with an efficacy comparable or superior to other standard anxiolytic agents, but with significantly fewer side effects and no risk for development of addiction; and since Miranda et al. disclose that a transdermal patch for a volatile liquid active, such as nicotine, may be applied to the skin preferably for about 1-3 days to deliver drug to the skin via the matrix at a therapeutically effective rate; one of ordinary skill in the art would be motivated to modify the Klein et al. transdermal therapeutic system by replacing lavender oil for nicotine as the active ingredient in the 
Finally, with respect to the limitation of claim 23, Applicant effectively defines “the active ingredient is within a preparation having a viscosity ranging from 10 to 100 dPa-s” as meaning that the active ingredient is combined with suitable solvents or excipients, and that the particularly suitable solvent/excipient is preferably e.g. polymethacrylate (see paragraph 0036). This is precisely what Klein et al. do, i.e. they combine the active with EUDRAGIT E100, i.e. which is a polymethacrylate, to form the active “preparation” (see page 5, lines 12-13). Hence, in following the teachings of the prior art as put forth in the rejection to arrive at the instantly claimed TTS, 80-240 mg of lavender oil would thus be combined with polymethacrylate, and would have a viscosity in the range of 10-100 dPa-s, despite the cited prior art not expressly disclosing this property. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
April 21, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “the recommended dosage for treating anxiety is 80 mg/day lavender oil” and “the incorporation of such elevated quantities of liquid active ingredient within a reasonably-sized TTS is not a trivial matter, in contrast to the continued position within the outstanding Office Action”; that “Klein merely discloses that a depot may be used to deliver a number of active ingredients known to be effective at more modest quantities” and “suggests that active ingredient loadings of about 20 mg/patch” but “does not teach or suggest delivery of active ingredients having the extraordinary elevated recommended daily dosage required of lavender”, and Pastore discloses “the maximum loading known in the art for a reasonably sized patch is 120 mg” while “the inventive TTSs contain a minimum of 150 mg lavender”.  
The Examiner, however, would like to point out the following:
1. First, in stark contrast to Applicant’s assertion, the outstanding Office Action never states that it’s a “trivial matter” to incorporate elevated quantities of liquid active in a reasonably sized TTS. Rather, the outstanding Office Action establishes that it would be prima facie obvious for one of ordinary skill in the art to arrive at the instantly claimed TTS in view of the cited prior art, for reasons of record therein. Applicant is advised that being prima facie obvious within the meaning of 35 USC 103 is not necessarily one and the same as being a “trivial matter”. Moreover, it is further noted that independent claim 1 is not limited to any requisite amount of lavender oil at all. Only claims 17 and 18 are limited to a minimal amount of 150 mg lavender oil. 

3. In stark contrast to Applicant’s assertion, Klein is not limited to “modest quantities” of liquid active. Klein certainly never establishes an upper limit for either the size or the liquid-active holding capacity for their TTS. Moreover, Klein is not limited to any particular liquid active (i.e. Klein states that their TTS is “suitable for all active substances which can be administered transdermally” (Klein, Page 4). A key teaching of Klein is that “paper has the advantage that it has a high absorption capacity for liquid” and, further, “the tensile strength of paper can even exceed that of ordinary construction steel” (Klein, page 2). Indeed, if there was any conclusion to be reasonably drawn from Klein’s express teachings, it would be the opposite of what Applicant in arguing. Rather than trying to limit the amount of liquid active, Klein makes it clear that their TTS can potentially hold very high (i.e. “elevated”) quantities of liquid active in the “depot” containing the paper support, and the sky appears to be the limit as far as the liquid-active holding capacity.  
4. Applicant’s cited Pastore reference is not among the cited prior art in the 35 USC 103 rejection of record. Moreover, Pastore does not mention the Klein reference, and does not incorporate the key Klein teaching that paper can hold a tremendous 
5. Hence, Klein teaches that liquid active ingredients, in particular volatile liquid anxiolytic drugs, can be delivered, even in quite elevated quantities, via TTSs incorporating paper in the active depot, together with a matrix that controls the delivery of the active ingredient. Although the volatile liquid active that Klein exemplifies is nicotine while the instant claims employ lavender oil, lavender oil is merely a volatile liquid anxiolytic drug, just like nicotine, and one of ordinary skill in the art would have no reservations employing the Klein TTS for lavender oil with a reasonable expectation of success. In stark contrast to Applicant’s assertion, neither Klein nor Miranda place any general limitations on the amount of volatile liquid drug that can be loaded into the drug depot. While Applicant points out that Klein teaches “20 mg/patch”, Applicant is advised 
ii) Applicant contends that “Miranda…teaches a TTS that incorporates a volatile liquid drug” but “fails to teach an active…depot whereby the active…is in a liquid state”, that “Miranda…requires a silicone adhesive layer, specifically to enable sufficient drug loading” and teaches “a maximum loading of 27 mg”.
The Examiner, however, would like to point out the following:
1. Applicant appears to have the cart before the horse. Klein, not Miranda, is the primary reference. Applicant is attempting to argue as if Miranda is the primary reference, or even the sole reference, that has been cited. However, this is simply not the case.  Klein discloses a TTS for formulating liquid drugs that does not necessarily contain a silicone. The Klein TTS does not require silicone because, clearly, Klein’s paper provides the same or even better effect as Miranda’s silicone for holding liquid drugs. Hence, there is no reason to incorporate the silicone into the Klein TTS.  
2. Rather, Miranda is merely a secondary reference cited for disclosing that a TTS comprising a depot of volatile liquid anxiolytic drug, e.g. nicotine (i.e. Klein i) polyethylene terephthalate as an impermeable backing layer material (Klein already provides a backing layer that is impermeable to active), and ii) an active (depot) layer with an area of e.g. 23 cm2 to deliver drug to the skin at a therapeutically effective rate (Klein already provides for an active depot with an area intended to deliver drug to the skin at a therapeutically effective rate), and that iii) the patch may be applied to the skin preferably for about 1-3 days. Hence, the prior art rejection is thus based on starting with Klein, which is a TTS that already has an active depot containing paper for holding liquid active, and a suitable matrix/pressure sensitive adhesive that works just fine, and modifying Klein by employing polyethylene terephthalate as an impermeable backing layer material, an active (depot) layer with an area of e.g. 23 cm2 to deliver drug to the skin at a therapeutically effective rate, and a TTS configured to deliver sufficient drug for about 1-3 days.
3. Hence, the Klein TTS, comprising a depot of volatile liquid anxiolytic drug (e.g. nicotine), paper support, and a matrix/pressure sensitive adhesive comprising DURO-TAK 387-2516 and/or EUDRAGIT E 100, works just fine, and clearly does not require the addition of silicone polymers or polysiloxanes. Miranda thus is not being relied on at all for providing a suitable active depot composition for holding liquid drugs such as volatile liquid anxiolytic drugs (e.g. nicotine).
4. In stark contrast to Applicant’s assertion, the prior art rejection is not based on modifying Miranda by removing the silicone or polysiloxane based pressure sensitive adhesive. Moreover, in stark contrast to Applicant’s assertion, Miranda never teaches that pressure sensitive adhesives other than silicone are not suitable for formulating 
5. Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety, and Miranda discloses that a transdermal patch for a volatile liquid active that treats anxiety (i.e. such as nicotine), may be applied to the skin preferably for about 1-3 days to deliver drug to the skin via a matrix at a therapeutically effective rate. No doubt then one of ordinary skill in the art would clearly be motivated to make a TSS containing enough lavender oil for e.g. 1-3 days treatment of anxiety, i.e. minimum 80-240 mg lavender oil, as explained in further detail in the rejection of record. A TTS with a depot containing 80-240 mg to deliver an effective amount of drug for 1-3 days is not patentably distinct from A TTS with a depot containing 150-300 mg to deliver an effective amount of drug for up to 2 days. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DAVID BROWE/Primary Examiner, Art Unit 1617